





CITATION:
120079 Ontario
          Inc. v. 253687 Ontario Limited, 2011 ONCA 200



DATE: 20110314



DOCKET: C51620



COURT OF APPEAL FOR ONTARIO



MacPherson, Rouleau and Epstein JJ.A.



BETWEEN



1290079 Ontario Inc.



Plaintiff (Respondent)



and



253687 Ontario Limited



Defendant (Appellant)



Peter
Azman
,
          for the appellant



Leo Klug, for the respondent



Heard
&
          released orally: March 4, 2011



On appeal from the judgment of Justice Eva Frank of the
          Superior Court of Justice dated January 14, 2010.



ENDORSEMENT



[1]

The appellant appeals the judgment of Frank J. of the
    Superior Court of Justice dated January 14, 2010 interpreting a commercial
    lease between the parties.

[2]

Following a brief trial with testimony from the
    principals of the two corporate parties, the trial judge determined that the
    initial term of the lease was 25 years and not 5 years as alleged by the
    appellant.  Therefore, the respondent had
    not failed to renew the lease in accordance with the terms of the lease.  The trial judge also ordered the appellant to
    pay the respondent $24,000 for rental of a roof sign on the leased
    property.

[3]

On appeal, the appellant contends that the trial judge
    was biased against him, that she misinterpreted the lease and that she erred in
    rejecting the appellants claim that providing for a 25 year initial term in
    the lease constituted a unilateral mistake entitling the appellant to void the
    lease.

[4]

We do not accept these submissions.  There is absolutely nothing in the record to
    support the appellants claim of judicial bias.  On the interpretation of the lease issue, it is our view that the trial
    judges interpretation is supported by the record.

[5]

As to the claim of unilateral mistake, we see no error
    in the trial judges rejection of this claim.  The appellant is an experienced businessman who participated in the
    drafting of the lease and the trial judges finding that the true intent of the
    parties when they entered into the lease was that the initial term be 25 years
    is well supported by the evidence.

[6]

The appeal is dismissed.  Costs are fixed at $7,000 inclusive of
    disbursements and applicable taxes.

J.C. MacPherson J.A.

Paul Rouleau J.A.

Gloria Epstein J.A.


